DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-14 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Bertelo (US 2013/0323416).
	Regarding claim 1, Bertelo teaches a method for heat treating a powder of a semi-crystalline or crystallizable polymer, the method comprising: heating the powder that is contained within an interior region of a vessel to a temperature that is less than the melting temperature of a highest melting crystalline form of the polymer (paragraph 8) and moving the vessel to cause the heated powder within the vessel to move with respect to the vessel (paragraph 43).

	Regarding claim 2,  Bertelo teaches that the powder comprises polyaryletherketone (PAEK) (paragraph 15).

	Regarding claim 3, Bertelo teaches that the powder comprises polyetherketoneketone (PEKK) (paragraph 10) and the heating step comprises heating the powder to a temperature of 230 degrees Celsius to 295 degrees Celsius or 260 degrees Celsius to 290 degrees Celsius (paragraph 31).

	Regarding claim 4, Bertelo teaches that he heating step comprises heating the powder to a temperature above a glass transition temperature (Tg) of the polymer (paragraph 15).

	Regarding claim 5, Bertelo teaches moving the powder through a mixing element or moving mixing elements having a compact shape through the powder (paragraph 43).

	Regarding claim 12, Bertelo teaches that the heat treatment is done in an oven (paragraph 34).

	Regarding claim 13, Bertelo teaches that the vessel forms part of a roto-molding unit (paragraph 43).

	Regarding claim 14, Bertelo teaches removing agglomerations from an interior surface of the vessel during movement of the vessel (paragraphs 34-35 and 44-45).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo (US 2013/0323416) in view of Decraemer (US 2016/0108229).
Regarding claim 6, the teachings of Bertelo are disclosed above. As taught above, the vessel is rotated.
Bertelo does not teach that the powder is moved through a sieve in the vessel.
Decraemer teaches that the powder is moved through a sieve in the vessel (paragraph 35).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bertelo such that the vessel contains a sieve as taught by Decraemer as doing such would deagglomerate the powder (paragraph 35). It is further noted that since the sieve would be in the vessel (which is rotating as disclosed in Bertelo) it would obviously rotate as well.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertelo (US 2013/0323416).
Regarding claims 7-11, Bertelo teaches that the vessel rotates in three dimensions (paragraph 43). 
Bertelo does not teach the claimed rotational directions of the claims.
It would have been obvious to one of ordinary skill in the art to rotate the vessel in any dimension or direction of the user in order to achieve the desired mixing amount and ratio. This would obviously be found through routine experimentation and would not produce any new or unexpected results. It is further noted that since the vessel in Bertelo can rotate in all three dimensions it would be capable of in any dimensions and directions about an axis that are disclosed in the claims.


Response to Arguments
Applicant's arguments filed 11/3/22 have been fully considered but they are not persuasive.
Applicant argues on page 5 of the Remarks that heat treatment poses problems at large scale production volumes.
In response to applicant’s argument, it is noted that the claims do not have any mention of the size of production and therefore the prior art still reads upon the claims.

Applicant argues on page 6 of the Remarks that Bertelo does not teach moving the vessel to cause the heated powder within the vessel to move with respect to the vessel.
In response to applicant’s argument, it is noted that the applicant claims that the vessel is used to move the heated powder. The applicant does not claim that the vessel provides any heat treatment. Therefore movement of the heated powder in the vessel, as disclosed in Bertelo would read upon the claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748